23 A.3d 1247 (2011)
302 Conn. 908
TOTAL RECYCLING SERVICES OF CONNECTICUT, INC., et al.
v.
CONNECTICUT OIL RECYCLING SERVICES, LLC.
SC 18823
Supreme Court of Connecticut.
Decided July 18, 2011.
William J. Sweeney, New Britain, in support of the petition.
Jonathan J. Klein, Bridgeport, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 129 Conn.App. 296, 20 A.3d 716, is granted, limited to the following issue:
"Did the Appellate Court improperly affirm the judgment of the trial court denying the defendant's motion for contractual attorney's fees?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.